Case 1:17-cv-00195-KD-B Document 198-1 Filed 12/11/19 Page 1 of 11    PageID #: 2421
      I


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

   APRIL R. NAIL, et al.,                      )
       Plaintiffs,                             )
                                               )
   v                                           )   CIVIL ACTION : 17 -00195-KD-B
                                               )
   ROBERT M. SHIPP, et al.,                    )
       Defendants.                             )

                                      VERDICT

                         f ip-Cred it Notice Requ irements

  1       Did Defendants properly inform Plaintiffs that they were entitled to

          receive a wage of at least $2.13 plus tips that at least equaled $7.2s?

                Answer Yes or   No'   {*   s




  2.      Did Defendants prove that only tipped employees were included        in

          their mandatory tip pool?

               Answer Yes or No. leS




                                           1
Case 1:17-cv-00195-KD-B Document 198-1 Filed 12/11/19 Page 2 of 11       PageID #: 2422


                                Expense Shifting

 3.    For each category of expenses below answer YES if you find that

       Defendants shifted the expense to Plaintiffs. lf you answer YES, you

       must also determine the frequency at which Plaintiffs incurred any of

       those categories of business expenses



       a. Aprons. (Court has answered):     Yes    Freque       yerir I r¡



       b. Uniform Shirts: Yes                      Freque      n,.,,^f
                                                               v
                                                                         luclU



       c Laundry expense: Yes or No ,{       ¿     rreque



       d.    Pens: Answer Yes or No    ¡I"         Frequency



       e.    Lighters: Answer Yes or No AJ    ,    Freque



       f   . Wine Key: Answer   Yes or No   Yut     Frequ            eq(




                                       2
Case 1:17-cv-00195-KD-B Document 198-1 Filed 12/11/19 Page 3 of 11   PageID #: 2423


                           Work Hours and Overtime Pay

         Plaintiffs have the burden of proving that they worked hours for which

  they were not compensated or that they worked overtime for which they were

  not properly compensated.

  4.    Did Defendants have a pattern or practice of improperly eliminating

        hours that Plaintiffs worked from their time records before paying

        Plaintiffs?

               Answer Yes or No. V*t                 (lf YES, then continue to
               question   5. lf NO, then go to question 6.)
  5.    ln the attached chart, delineate the proven damages, if any, for each

        plaintiff.

  6.    Did Defendants have a pattern or practice of paying overtime for hours

        over 80 in a work period instead of computing overtime for hours

       worked over 40 in a workweek?

               Answer Yes or     No. Y rt           (lf YES, then continue to
               question   7. lf NO, then skip to question 8.)
 7.    ln the attached chart, delineate the proven damages, if any, for each

       plaintiff.




                                          3
Case 1:17-cv-00195-KD-B Document 198-1 Filed 12/11/19 Page 4 of 11   PageID #: 2424


 8.     Did Plaintiffs prove that they worked hours not compensated for which

        they were studying Defendants' menu?

                YES or t¡O lV o



 9.     D¡d Plaintiffs prove they should be compensated for time spent

        laundering uniforms?

                YESoTNO N¿




             Dual jobs or Excessive Non-Tip Generating Duties

  10.   Did Plaintiffs perfo rm unrelated work? Yes or   No N o         (lf Yes,

        answer question 11, if No continue to question 12)

  11. On average, how much time a day did Plaintiffs spend on unrelated
        work?

  12.   Did Plainti.ffs spend an unreasonable amount of time performing

        related but non-tipping producing duties? Yes or No   N"            (tf

        Yes, answer question 13, is No continue to question 14)

  13.   On average, how much time a day did Plaintiffs spend on excessive

        duties?




                                       4
Case 1:17-cv-00195-KD-B Document 198-1 Filed 12/11/19 Page 5 of 11   PageID #: 2425


                                    Willfulness

   14. D¡d Plaintiffs prove that Defendants knew or showed reckless
         disregard for whether the FLSA prohibited their conduct?

              Yes or No      e

              lf yes, sign and date this form. lf no, then answer question #15




                                   Good Faith

  15. Did Defendants      prove they acted in good faith?

         Yes or No


  Please sign and date this Verdict Form.


  SO SAY WE ALL,



  l)er, l0 , 2a 11
  DATE                                                  FOREPERSON



 FILED IN OPEN COURT THIS THE

          DAY OF ÐECEMBER 2019.



            TY       RK



                                        5
Case 1:17-cv-00195-KD-B Document 198-1 Filed 12/11/19 Page 6 of 11   PageID #: 2426


   Question #5

    Plaintiff Name                           Minimum Wage Owed
   Joshua Ainsworth                          $ 5?.r.4
   Roy Anderson                              $   o.Òa
   Jordin Ballard                            $ g¿.sq
   Rebecca Bethe                             $'0.    oo
   Joseph Bowden                            $ a.sq
   Richard Boyette                          $ 2t .qLl
                                                 t

   Katie Bringle                            $ 16.sl
   Jeremiah Brown                           $ 0,oa
   Jason Brown                              $ ltt.3 L
   Timothy Bullard                          $ lq"8'{
   Arial Bunch                              $     CI,ðo
   Christina Carnley                        $    løs,.rq
   Nathan Cooper                            $ a.ad
   Mary Davis                               $  a"ad
   Makenzie Deines                          $ zn.o ?
   Derek Denley                             $ a"ao
   Damien Driggers                          $ o"ao
   Gretchen Duke                            $ q z.rg
  Julia Dunbar                              $ lqg.ì I
  Amy East                                  $ o,ad
  Dustin Edwards                            $ a.oa
  Parker Eskridge                           $ a.od
  Lyndie Fishel-Rush                        $ o"øo
  Brett Franklin                            $ zt3.zo
  James Franks                              $ rq.qr
  Lindsey Frisk                             $ a.oo
  Rochelle Geoffrey                         g   a.aò
  Brittany George                           $   r:a. al
  Marina Gilley                             $    a, act
  Letitia Goley                             $ 3?.3d
  Maria Guilford                            $ o,oo
  Miranda Hall                              8 o,oo
  Stephanie Harris                          $ o.ao
  Stephen Hinton                            $ ror.e l
  Mark L. Hopper                            $ ð.06
  Kristen Horn                              $ 0.ôô

                                        L
Case 1:17-cv-00195-KD-B Document 198-1 Filed 12/11/19 Page 7 of 11   PageID #: 2427


   Brandie Howell                           $   o.oo
   Stacv Humphrey                           $   ¿,0¿
   James Johnson                            $ a.¿o
   Dakota Jones                             $ ¡¿l.rr
   Wanda Jones                              $   a.ao
   Anqela Kent                              $   /dq.q   3
   Mary Kincaid                             $ :ï¿,8     o1



   Bradley Kinsey                           $ o.od
   Joshua Klein                             $ sr. ce
   Jennifer Lawrence                        $ lt"'t.39
   Andrew Levin                             $ zr.r 6
   Elizabeth Lillard                        $ 8¿.q s
   Lloyd Magruder                           $ rs.eø
   Deborah Martel                           $ eúr.¿1
   Kim McClarren                            $ trq I .T.{
   Joseph Mickles                           $ 23 r.'? z
   Brea Milan                               $   ts.qr
   Anna Miller                              $   rg,¿q
   Rhonda Mink                              $rer.¿t
   Michelle Mirabelli                       $ rg (;.ga
   Oddean Morqan                            $ :q r.dq
   April R. Nail                            $ l8E.r¿
   Christian Nies                           $ o.da
   Don Norris                               $   tao "qç
   Rebeka Non¡vood                          $ d1.t{$
   Jessica Ouzts                            $ ao6. tç
   Tonv Palmer                              $ a_oa
   Jerald Park                              $ r?d-¡t
   Gary Parsons                             $ t6q .sq
   Stephanie Pierce                         $ r9l3.ï'?
   Ashley Rouse-Pinto                       $ latJ){
   Tierra Ruffin                            $ s6.i\
   Danielle Sandel                          $ 3t.¡T
   Madisen Sheppard                         $ (8.ov1
   Amanda Simmons                           $ ll.s3
   Caleb Skelton                            $ q: 2_.q L
   Mike Strickland                          $ ¡rr.e1
   Stanley Toomer                           $ d.ôÒ
   Rebecca Whitehurst                       $ y.v.¿q

                                        2
Case 1:17-cv-00195-KD-B Document 198-1 Filed 12/11/19 Page 8 of 11   PageID #: 2428


    Brian Woerner                          $ o.n¿
    David Woodson                          $ lo"8r




                                       3
Case 1:17-cv-00195-KD-B Document 198-1 Filed 12/11/19 Page 9 of 11   PageID #: 2429


   Question #7

    Plaintiff Name                          OveÉime Wage Owed
   Joshua Ainsworth                         $ l¡q.so
   Roy Anderson                             $ ø.ø¿
   Jordin Ballard                           $r¿.¿r
   Rebecca Bethe                           $ r.'l¿
   Joseph Bowden                           $ so o " \6
   Richard Boyette                         $ ,,16t.t&
   Katie Bringle                           $ ¡so.q¿
   Jeremiah Brown                          $ los"i8
   Jason Brown                             $ i?,.df
   Timothy Bullard                         $ 13,2,2
   Arial Bunch                             $q'l   .   o¿
   Christina Carnley                       $qq3.ql-
   Nathan Cooper                           $ n3,ö?
   Mary Davis                              $ o.oô
   Makenzie Deines                         $ o.oo
   Derek Denley                            $ 93,3q
   Damien Driggers                         $   ert.L5
   Gretchen Duke                           $d,.t ,¿ç
  Julia Dunbar                             $ 25. 23
  Amy East                                 $ aqr.qg
  Dustin Edwards                           $ t-ìt,ôg
  Parker Eskridge                          $ 0,0a
  Lyndie Fishel-Rush                       $ a,ct a
  Brett Franklin                           $ a.¿o
  James Franks                             $ ag'1.5Y
  Lindsey Frisk                            $ o,aÕ
  Rochelle Geoffrey                        $ L"rc
  Brittany George                          $ g, o'l
  Marina Gilley                            $ zr. r¿
  Letitia Goley                            $ a"¿ z
  Maria Guilford                           $'t3.31
  Miranda Hall                             $ lg.q:
  Stephanie Harris                         $ tt:.rg
  Stephen Hinton                           $ g"ì 6.13
  Mark L. Hopper                           $ tgqq.6¿
  Kristen Horn                             $ z.t. zg

                                       1
Case 1:17-cv-00195-KD-B Document 198-1 Filed 12/11/19 Page 10 of 11   PageID #:
                                    2430

Brandie Howell                           $ qa, zs
Stacy Humphrev                           $ ¡o4. it
James Johnson                            $ log.5q
Dakota Jones                             $ 3,63
Wanda Jones                              $ r.za
Anqela Kent                              $ ?ld,¿tt
Mary Kincaid                             $   ltq,35
Bradley Kinsey                           $ ¿"oc)
Joshua Klein                             $ qtr.39
Jennifer Lawrence                        $ ,¡.'l.q   g

Andrew Levin                             $ E3r.gg
Elizabeth Lillard                        $ aq td.-ì 3
Lloyd Maqruder                           $øe. td
Deborah Martel                           $lgat.so
Kim McClarren                            $ tsø, er
Joseph Mickles                           $ a.oa
Brea Milan                               $ ¿¿ç"r r
Anna Miller                              Q J¿rI .ôot-l
                                         r{/'        r


Rhonda Mink                              $ d.t. ¿z
Michelle Mirabelli                       $ 1.¿g
Oddean Morqan                            $ azL" l6
April R. Nail                            $ 3øg.aq
Christian Nies                           $ /Y.¿9
Don Norris                               $ 93, za
Rebeka Nonruood                          $ av,so
Jessica Ouzts                            $ q:. rq
Tony Palmer                              $ t-t¿.9¿
Jerald Park                              $   ï¿,r        ¿

Garv Parsons                             $ J8,11
Stephanie Pierce                         $ 3¿¿. ro
Ashlev Rouse-Pinto                       $ 0.ao
Tierra Ruffin                            $ ót,g¿
Danielle Sandel                          $ zsç.t o
Madisen Sheppard                         $ 1l ,46
Amanda Simmons                           $ Õ,øa
Caleb Skelton                            $ t¿g 3.ô 5
Mike Strickland                          $ t.lr,a6
Stanley Toomer                           fi ô.o6
Rebecca Whitehurst                       8 tt1,59

                                     2
Case 1:17-cv-00195-KD-B Document 198-1 Filed 12/11/19 Page 11 of 11   PageID #:
                                    2431
                                          jç^
  Brian Woerner                          $ {,+:cqr     CI   "60
  David Woodson                          $ I ¿r. q.{




                                     3
